Title: James Herring to James Madison, 14 July 1832
From: Herring, James
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    New York
                                
                                July 14 1832
                            
                        
                        Permit me to introduce to your notice the Plan of a work, the design of which is to honour those eminent men
                            of our own country who deserve it, to add somewhat to the literature and fine arts productions, and by opening a field for
                            imitation endeavour to bring them up to an equality at least with such as take the highest rank abroad—The Prospectus is
                            however, sufficiently full on that head—The work is in a state of forwardness and such engravings as have been finished
                            are considered by artists to exceed any ever before produced in the country.
                        As each monthly part will contain 3 subjects, we have concluded to adopt them from 3 eras—1 from about the
                            period of the revolution, 1 from the last war and 1 of the present day, whether Political, Literary on Professional. Your
                            high literary talents and your intimate acquaintance with the most eminent men of our country, renders you favorable
                            opinion of our efforts an important consideration to us. It is from distinguished citizens in every part of the Union we
                            expect to be favored with our literary matter. If it will not be asking too great a sacrifice of your time, We shall be
                            very much gratified if you will prepare a sketch of the life and character of Genl Washington. The time which you may
                            think necessary to take in its accomplishment will be at your choice, as we do not think it necessary to commence our
                            publication with him. The average length of the articles will be about 8 pages, but will probably vary from 2 to 20—We
                            sincerely hope your inclination will lead you to gratify us in this respect, particularly as it is of the highest
                            importance that the memoir of Washington should be written by the hand of a Master—We shall take care that the
                            Biographical Sketches of all our Presidents are so written. With sentiments of profound respect I am, Sir Your most Obedt
                            Sevt.
                        
                            
                                James Herring
                        Secy. A. A. F. A.
                     
                            
                                Dear Sir,
                            
                            
                                
                                    New York,
                                
                                1832.
                            
                        
                        In sending you a copy of a Prospectus of a work which is intended to rival the best foreign productions of
                            art, it will only be necessary to say to you that it is not intended to undertake it unless 3000 subscribers can first be
                            obtained. I shall therefore depend much upon the interest of my personal friends, and their friends, to aid me in this new
                            enterprize; with their assistance, and the national spirit which will be brought into action, I am sanguine of success.
                            Very respectfully yours,
                        James Herring.
                        __________________________________
                        NATIONAL PORTRAIT GALLERY.
                        Proposals for publishing by subscription, by James Herring, of the city of New York, under the
                            superintendence of the Board of Directors of the American Academy of the Fine Arts, a National Portrait Gallery,
                            containing the Portraits and Memoirs of distinguished Americans, who have rendered service, or contributed to the honor of
                            their country by the exercise of their talents.
                        The Portraits shall be engraved on steel, in the first style of the Art. So far as
                            the skill of American Artists can be employed in the production of a work of superlative
                            beauty, it shall be preferred, and the most generous means shall be used, to excite and stimulate the rising genius
                            of the country to a successful competition with the most celebrated foreign Artists. Biographical Sketches will accompany
                            each Portrait, to be written by American Authors of acknowledged ability; and whenever it is possible, Autobiography will
                            be given.
                        The work will be published in monthly parts, each containing three Portraits, and
                            at least twenty four pages of letter press, 8vo., at $6 a year, payable on the delivery of the first part.
                        Preparations will be made for the publication, so soon as it shall be ascertained beyond doubt, that it will
                            be amply supported by the patronage of the American public, and that no risk will be encountered by the parties concerned.
                        Whilst foreign artists and foreign authors, are employed in the production of works of genius and taste, and
                            their works are eagerly sought for in the United States, it is a reproach to our country that so few efforts are made to
                            rival or excel them.
                        The time has arrived when the effort may be made with the promise of success. Give us but the means of
                            rewarding the sons of genius in our own country, and the rich mines of talent with which it undoubtedly abounds shall be
                            explored and brought to light.
                        To Americans then, who take a pride in their country, is the appeal now made to patronise and foster a work,
                            projected with the avowed object of exciting native talent to an honorable and profitable emulation.
                        To the patriot it will be a source of pleasure to know that he is perfecting the independence of his country,
                            adding to its honor abroad, and at the same time perpetuating the lineaments and characters of those who have contributed
                            to its happiness and glory by their genius, talents, learning, virtues, and love of country.
                        To the gentleman of taste it will afford a splendid addition to his Library, and to the lady, an appropriate
                            accessary to her Boudoir.
                        To the Artist it will be a work of the highest importance, as it will afford to such the best means of
                            improvement, and the stimulus to it; displaying the rank to which each is entitled in his profession, and enabling him and
                            the public to judge by the best specimens of art, the comparative merits of native and foreign Artists.
                        All may rest assured that it is intended to produce only such a work as shall be honorable to the country,
                            and those who feel disposed to subscribe to it, are requested to leave or send their names to the publisher, at the
                            Enterprize Library, 389 Broadway, New York.
                        